Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a data current generation circuit providing data currents to display pixels, where a threshold capture module of the data current generation circuit is connected between a gate and a second electrode of a first transistor and is configured to capture 5a threshold voltage of the first transistor, a data voltage generation module is configured to generate a data voltage, a data voltage transmission module is connected between the data voltage generation module and a threshold voltage acquisition and superposition module and is configured to transmit the data voltage generated by the data voltage generation module to the threshold voltage acquisition and superposition module when the data voltage transmission 10module is turned on, and the threshold voltage acquisition and superposition module is configured to acquire the threshold voltage of the first transistor.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a data current generation circuit and associated data current driver chip including, inter alia, 
the threshold capture module is connected between a gate and a second electrode of the first transistor and is configured to capture a threshold voltage of the first transistor;
the threshold voltage acquisition and superposition module is connected to the gate and a first electrode of the first transistor and is configured to acquire the threshold voltage of the first transistor, superpose the data voltage transmitted by the data voltage transmission module and the threshold voltage, and transmit the superposed data voltage and threshold voltage to the gate of the first transistor; and
the second electrode of the first transistor serves as an output terminal of the data current generation circuit and is configured to output a data current according to a voltage of the gate of the first transistor, of claims 1 and 6 (see fig. 2 and 3).
The application compensates for the threshold voltage variations across the driving transistors, at the (image) data driving circuit, by utilizing its data current generation circuits. Normally, threshold voltage variation compensation is performed for the driving transistors of the pixel circuits.
Kishi (US 2016/0148578) teaches a pixel circuit 11 and a detection/correction output circuit 123 (fig. 3). The detection/correction output circuit 123 operates in response to clocks CLK1 and CLK2. The detection/correction output circuit 123 converts a driving current flowing through the data line Si from the pixel circuit PX(i,j) (a current having passed through the driving transistor T1) into a voltage, and in turn applies to the data line Si a voltage that is determined by a voltage responsive to the video data V1 and a voltage determined through the current to voltage conversion. This is different from the concept and structure as cited above in claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628